COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 




 
DAMIAN
  CERROS,
 
                            Appellant,
 
v.
 
THE STATE OF TEXAS,
 
                            Appellee.


 
 '
 
'
 
'
 
'
 
'


 
No. 08-03-00418-CR
 
Appeal from the
 
210th District Court
 
of El Paso County, Texas
 
(TC#20030D01912)




 
MEMORANDUM OPINION
Damian Cerros
pleaded guilty to possession of five pounds or less but more than four ounces
of marijuana.  In accordance with a plea
agreement, the trial court deferred adjudicating guilt and placed Cerros on community supervision for three years.  Cerros filed a
notice of appeal.  On September 8, 2003,
we notified Cerros=s counsel that the notice of appeal
is defective because it does not contain the trial court=s certification of Cerros=s right of appeal.  See
Tex. R. App. P. 25.2(a)(2),
(d).  We informed counsel that he must
remedy this defect by filing an amended notice of appeal in this Court within
thirty days.  We also informed counsel
that if the amended notice of appeal was not filed, 




the appeal would be dismissed.  More than thirty days have passed, and we
have not received the amended notice of appeal. 
Accordingly, the appeal is dismissed.[1]
 
SUSAN
LARSEN, Justice
October 23, 2003
 
Before Panel No. 1
Larsen, McClure, and Chew,
JJ.
 
(Do Not Publish)
 




[1]The
record does not contain any rulings on written, pretrial motions, nor does it
contain the trial court=s
permission to appeal.  See Tex. R. App. P. 25.2(a)(2)(A),(B).